 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                    Oct 30, 2019
                                                                          SEAN F. MCAVOY, CLERK
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
     UNITED STATES OF AMERICA,                      No. 2:19-CR-00111-WFN-10
 9
10                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION FOR
11                       v.                         RELEASE TO INPATIENT
12                                                  TREATMENT AND MOTION TO
     HEATHER ELAINE KEATING,                        SEAL
13
14                       Defendant.                 MOTIONS GRANTED
                                                     (ECF Nos. 302, 304)
15
16
17         Before the Court is Defendant’s Unopposed Motion for Release to Inpatient
18   Treatment, ECF No. 302 and Motion to Seal, ECF No. 304. Defendant recites in
19   her motion that neither the United States, nor U.S. Probation oppose this request.
20         Specifically, Defendant requests permission to be released to Pioneer
21   Services on November 6, 2019.
22         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
23   No. 302, is GRANTED. PROVIDED that Defendant’s treatment and release from
24   custody is on the express condition that treatment not hinder or delay the
25   adjudication of this case, and that Defendant attend court in person when required
26   regardless of treatment status, and maintain adequate contact with defense counsel.
27         Prior to commencing any evaluation or treatment program, Defendant shall
28   provide waivers of confidentiality permitting the United States Probation Office



     ORDER - 1
 1   and the treatment provider to exchange without qualification, in any form and at
 2   any time, any and all information or records related to Defendant’s conditions of
 3   release and supervision, and evaluation, treatment and performance in the program.
 4   It shall be the responsibility of defense counsel to provide such waivers.
 5         If Defendant terminates any treatment program before it is completed, the
 6   treatment provider and Defendant shall immediately notify the U.S. Probation
 7   Officer, and Defendant shall immediately return to the custody of the U.S.
 8   Marshal.
 9         Pretrial Services will monitor Defendant while in treatment. Defendant shall
10   comply with all directives of the U.S. Probation Officer. Defendant shall comply
11   with the following conditions during treatment.
12
                           STANDARD CONDITIONS OF RELEASE
13
14   (1)   Defendant shall not commit any offense in violation of federal, state or local
           law. Defendant shall advise the supervising Pretrial Services Officer and
15         defense counsel within one business day of any charge, arrest, or contact with
16         law enforcement. Defendant shall not work for the United States government
           or any federal or state law enforcement agency, unless Defendant first notifies
17
           the supervising Pretrial Services Officer in the captioned matter.
18
19   (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
           Attorney in writing before any change in address and telephone number.
20
21   (3)   Defendant shall appear at all proceedings as required and shall surrender for
           service of any sentence imposed as directed.
22
23   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
           weapon.
24
25   (6)   Defendant shall report to the United States Probation Office at such times and
26         in such manner as they direct.

27   (7)   Defendant shall contact defense counsel at least once a week.
28



     ORDER - 2
 1   (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
           for any person who is under indictment for a crime punishable by
 2         imprisonment for a term exceeding one year, to possess, ship or transport in
 3         interstate or foreign commerce any firearm or ammunition or receive any
           firearm or ammunition which has been shipped or transported in interstate or
 4         foreign commerce.
 5
     (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
 6
           or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
 7         by a licensed medical practitioner in conformance with Federal law.
 8         Defendant may not use or possess marijuana, regardless of whether Defendant
           has been authorized medical marijuana under state law.
 9
           On or before December 2, 2019, Defendant shall file a status report
10
     updating her treatment progress and advising of the date inpatient treatment will be
11
     completed.
12
           Defendant shall be released to Pioneer Services staff at 10:00 a.m. on
13
     November 6, 2019. Prior to release, Defendant shall complete and sign the A.O.
14
     Form 199C.
15
           Defendant’s Motion to Seal, ECF No. 304, is also GRANTED.
16
           Absent further order of the Court, Defendant shall return herself to the
17
     custody of the U.S. Marshal upon completion or early termination of treatment.
18
           IT IS SO ORDERED.
19
           DATED October 30, 2019.
20
21                               _____________________________________
22                                         JOHN T. RODGERS
                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



     ORDER - 3
